FILED
                             NOT FOR PUBLICATION                              JUL 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICARDO DANILO CAMPOS-ARRUE,                     Nos. 06-74110
                                                      09-70043
               Petitioner,
                                                 Agency No. A096-179-524
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       In these consolidated cases, Ricardo Damilo Campos-Arrue, a native and

citizen of El Salvador, petitions for review of the Board of Immigration Appeals’

(“BIA”) order dismissing his appeal from an immigration judge’s decision denying

his application for asylum, withholding of removal, and relief under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”) (No. 06-74410); and the BIA’s order

denying his motion to reopen (No. 09-70043). We have jurisdiction under 8

U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d
1163, 1166 (9th Cir. 2008), for substantial evidence factual findings, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and for abuse of discretion the

denial of a motion to reopen, see Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.

2002). We deny both petitions for review.

       In petition no. 06-74410, substantial evidence supports the denial of asylum

and withholding of removal because Campos-Arrue did not demonstrate he was or

would be subjected to persecution by gang members on account of a protected

ground. See INS v. Elias-Zacarias, 502 U.S. 478, 482-83 (1992); Ramos-Lopez v.

Holder, 563 F.3d 855, 860-62 (9th Cir. 2009) (holding that young Salvadoran men

who are recruited by gangs and refuse to join is not a social group, and refusal to

join gang is not a political opinion).

       Substantial evidence supports the denial of CAT relief because Campos-

Arrue did not present evidence that he likely will be tortured by or with the consent

or acquiescence of Salvadoran government officials. See Soriano v. Holder, 569
F.3d 1162, 1167 (9th Cir. 2009).




                                          2                            06-74110, 09-70043
      In petition no. 09-70043, the BIA did not abuse its discretion in denying the

motion to reopen because Campos-Arrue failed to show any prejudice resulting

from the alleged ineffectiveness of his prior counsel. See Rojas-Garcia v.

Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (petitioner must demonstrate prejudice

to prevail on an ineffective assistance of counsel claim).

      Case No. 06-74410: PETITION FOR REVIEW DENIED.

      Case No. 09-70043: PETITION FOR REVIEW DENIED.




                                          3                          06-74110, 09-70043